PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/545,926
Filing Date: 20 Aug 2019
Appellant(s): Madden et al.



__________________
Joshua J. Conley
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 30 March 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 9 September 2020 from which the appeal is taken have been modified by the advisory action dated 21 December 2020.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quiver (NPL: YouTube video clip, "Quiver Augmented Reality - Official Trailer").
	Regarding claim 10, Quiver discloses a stress relief and health coloring system, comprising: a control system having a downloadable application (Fig. 3: shows the Quiver app on a tablet; Fig. 6: shows the downloadable app locations); a website having a user interface connected to the control system (Fig. 6: shows the downloadable app locations; Fig. 7: shows the website URL); a personal electronic device configured to download the downloadable  shows the Quiver app on a tablet; Fig. 4: shows the Quiver app being used on a tablet); wherein the personal electronic device is configured to capture image data of an image colored by a user and convert the image data into a 3D object using an augmented reality (AR) activation icon (Fig. 4: shows the Quiver app being used on a tablet to capture the image of the drawing and the icon to use the AR); wherein the image colored by a user is selected from a group consisting of a character of a human organ, a character of a healthy fruit, a character of a healthy vegetable, and a character of a food considered unhealthy (Figs. 4, 5, and 8: each shows images of these various characters).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 2, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Quiver, in view of deCharms et al. (US Pub. 2016/0005320), hereinafter deCharms.
	Regarding claim 1, Quiver discloses a stress relief and health coloring system, comprising: a control system having a downloadable application (Fig. 3: shows the Quiver app on a tablet; Fig. 6: shows the downloadable app locations); a website having a user interface connected to the control system (Fig. 6: shows the downloadable app locations; Fig. 7: shows the website URL); a personal electronic device configured to download the downloadable application from the website to the personal electronic device (Fig. 3: shows the Quiver app on a tablet; Fig. 4: shows the Quiver app being used on a tablet); wherein the personal electronic  shows the Quiver app being used on a tablet to capture the image of the drawing and the icon to use the AR); wherein the downloadable application is configured to display the 3D object with a wellness fact (Fig. 8: shows facts regarding the displayed image).
	Quiver does not explicitly disclose wherein the downloadable application is configured to display a selected wellness fact from a database on the personal electronic device.
	However, deCharms teaches a downloadable app (Paragraph [0149]; Paragraph [0322]), further comprising wherein the downloadable application is configured to display a selected wellness fact from a database on the personal electronic device (Fig. 1; Paragraph [0060]: control software may perform determination and/or selection, generation, and triggering of information such as stimuli or instructions to be presented to the user 200. The results and other information and ongoing collected data may be stored to data files of progress and a record of the stimuli used 130 in a database 135. The determined or selected instruction, measured information, or stimulus display 140 or output, may then be presented via a device 150 using a display 160 or headphones 170 (or headset/speakers) or other output to a user 200. This may instruct the user to engage in imagined or overtly performed behaviors or cognitive or mental exercises 210 or to perceive stimuli; Paragraph [0233]-[0235]: selection may include selection of one or more stimuli, content elements, instructions, brain postures or training exercises, mental exercises, mental rehearsal instructions (optionally in one or more sequences) thought to be desirable for the subject, for example based upon the user's neurotype or characteristics…Content may be presented to the user 1340, for example via a presentation device or display 140, 160, 170, which may include a computer, mobile device, or other device. This content may be presented, for example, on a screen such as the Training Screen shown in FIG. 2. The user may receive and perceive this content, for example listening to instructions or viewing or listening to stimuli. The user may then be instructed to perform a task. For example, the user may be instructed to direct their attention toward particular aspects of a presented stimulus; the user may be instructed to direct their attention toward particular aspects of their own subjective experience (for example their tactile sensations from one body part); the user may be instructed to form a mental image or construct). deCharms teaches that this will provide real time displays, for example, of: the sound waveform, the sound spectrum, the sound spectrogram, or animated visualizations driven by the sound and provide instruction for the user to perform a mental exercise may be configured to decrease pain, decrease stress, treat depression, treat anxiety, treat addiction, treat insomnia decrease craving, increase attention, increase relaxation, increase happiness, increase focus, or increase learning (Paragraph [0005]; Paragraph [0051]). Quiver also discloses display of information and animations (Figs. 4, 5, and 8). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Quiver with the features of wherein the downloadable application after a predetermined amount of time is asking if the user wishes to sign-up for more images to color as taught by deCharms so as to allow for display to user of said content as presented by deCharms.
	Regarding claim 2, Quiver, in view of deCharms teaches the system of claim 1 Quiver discloses wherein the image colored by a user is selected from the downloadable application and printed from and scanned to the personal electronic device (Fig. 2: shows the printed drawings; Fig. 4: shows the Quiver app being used on a tablet to capture the image of the drawing; Fig. 7: shows the drawing as well as the website to print said image).
	Regarding claim 5, Quiver, in view of deCharms teaches the system of claim 1 Quiver discloses wherein the image colored by a user is a character of a human organ, or a character of a healthy fruit or vegetable or characters of other foods that are not considered healthy (Figs. 4, 5, and 8: each shows images of these various characters).
	Regarding claim 6, Quiver, in view of deCharms teaches the system of claim 1 Quiver discloses wherein a picture or video is captured by the user of the 3D object (Fig. 4: shows the 3D objects on the screen, screenshots are well known in the art on tablets).
	Regarding claim 7, Quiver, in view of deCharms teaches the system of claim 6 Quiver discloses wherein the picture or video is shared through social media (Fig. 4: shows the 3D objects on the screen, screenshots are well known in the art on tablets, as is sharing photos on social media on such a tablet).
	Regarding claim 8, Quiver, in view of deCharms teaches the system of claim 1 deCharms discloses wherein the downloadable application after a predetermined amount of time is asking if the user wishes to sign-up for more images to color (Paragraph [0149]: software may allow the user to `unlock` steps, sequences, levels, or exercises. The software may allow the user to unlock them based on their performance, for example the user may be required to accomplish a goal or reach an adequate score on one level before the next level is unlocked, or is no longer greyed-out on a screen. The software may also allow the user to unlock goals, exercises, levels or other content through signing up for or purchasing a subscription. Subscriptions may also be time-limited. The software may provide a Freemium trial period for the user to try content before signing up for a subscription, or paying for a subscription. The software may provide for an affiliate program if users encourage others to participate or to subscribe). 

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Quiver, in view of deCharms, and further in view of Sumner et al. (US Pub. 2015/0254903), hereinafter Sumner.
	Regarding claim 3, Quiver, in view of deCharms teaches the system of claim 1.

However, Sumner teaches capture of user images to be colored by user and conversion thereof to augmented reality (Figs. 5A-6B; Abstract), further comprising wherein the image colored by the user is selected from the downloadable application and displayed on the personal electronic device, and is colored using a coloring application on the downloadable application (Paragraph [0021]: According to the implementation shown by FIG. 1, user 109 may create or modify one or more images on image source 160 using image transformation input interface 150 of display 104. As a specific example, user 109 may be an artist using an electronic painting or drawing application providing image source 160 on display 104. User 109 may create a new image on image source 160, or may modify a pre-existing image template on image source 160, for example by adding features or colors to the image template). Sumner teaches that this will allow for user to create or modify images on image source using an input interface (Paragraph [0021]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Quiver, in view of deCharms with the features of wherein the image colored by the user is selected from the downloadable application and displayed on the personal electronic device, and is colored using a coloring application on the downloadable application as taught by Sumner so as to allow for said user control as presented by Sumner.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The 35 U.S.C. 112(a) rejection of claim 9 was indicated as overcome in the advisory action dated 21 December 2020 and is accordingly withdrawn.

(2) Response to Argument
A. Claim 10 is improperly rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Quiver Augmented Reality - Official Trailer (Non-patent literature)
Appellant argues that “Claim 10 requires, in part, wherein the image colored by a user is selected from a group consisting of a character of a human organ, a character of a healthy fruit, a character of a healthy vegetable, and a character of a food considered unhealthy. The prior art does not disclose this limitation” and that “Applicant’s Specification clearly indicates that reference to “human organs” is made with reference to the major organs, including the brain, lungs, kidneys, stomach, small intestine, colon, and the like. While Applicant acknowledges that reading limitations of the specification into the claims is improper, it is equally improper to interpret the phrase “human organs” required by claim 10 to include the general depiction of a human as such is not a reasonable interpretation in view of the specification”
Examiner maintains that it is indeed improper to read the specification into the claims and that Appellant’s suggestion that only certain “major organs” qualify under the currently claimed “human organ” is also improper. Examiner further notes that even in the specification the recitation of “major organs” is concluded with “and the like”, meaning that this is not a finite list.  Examiner asserts that, as is shown and discussed in the rejection, the depiction of the woman with many obviously displayed organs (e.g. skin, nose, ears, eyes), clearly reads on the claimed limitation which simply states an image of a character of a human organ.

Appellant further argues that “claim 10 expressly requires not just “human organs” but “a character of a human organ”. Neither those skilled in the art, nor any reasonable person in general, interpret a picture of a human woman as being a character of a human organ. Therefore, the Quiver reference does not describe and enable this limitation of claim 10 with sufficient clarity and detail to establish that the subject matter already existed in the prior art and that its existence was recognized by persons of ordinary skill in the field of the invention”.


B. Claim 1 improperly rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Quiver Augmented Reality - Official Trailer (Non-patent literature) in view of deCharms et al. (U.S. Pub. 2016/0005320):
1. A Prima Facie Case of Obviousness Has Not Been Established as the Cited Prior Art Fails to Provide Adequate Factual Support
Appellant alleges that “In general, the Examiner’s position with respect to claims 1 and 10 is that the claims themselves do not provide a definition and therefore the words and phrases of the claims essentially have no meaning. Of course, this is only possible by disregarding Applicant’s Specification as addressed above with respect to claim 10”. Examiner respectfully disagrees with this characterization and fails to find any such assertion made by Examiner in any of the preceding office actions. Examiner notes that pointing out that “nothing in the claims discloses what such a wellness fact comprises” was in response to Appellant ascribing narrow meanings to the claimed terms without providing these meanings in the claimed limitations.
Examiner again notes that it is improper to read the specification into the claims and that Appellant again appears to be doing so with regard to the ‘wellness fact’ in claim 1. With regard to the cited art, Appellant argues that “Examiner relies upon the disclosure of deCharms and in particular the disclosure of deCharms that instructions and stimuli may be provided”. Regardless, Examiner notes that Appellant parses the cited portions and only provides limited information therefrom (insinuating that only instructions and stimuli are provided). Examiner 

2. Obviousness Has Not Been Established as the Cited Prior Art Fails to Provide A Clearly Articulated Rationale to Combine the Cited Prior Art
Appellant alleges that “Even if deCharms did disclose the display of a selected wellness fact from a database, which it does not, there is no rationale for why one skilled in the art would find it obvious to combine this feature with the disclosure of Quiver”. 
	In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
	In this case, Examiner notes that Appellant again presents only a select portion of information, namely the conclusory statement of combining the references, omitting the previous sentences in which Examiner provides further motivation to combine. In this case: “deCharms teaches that this will provide real time displays, for example, of: the sound waveform, the sound spectrum, the sound spectrogram, or animated visualizations driven by the sound and provide instruction for the user to perform a mental exercise may be configured to decrease pain, decrease stress, treat depression, treat anxiety, treat addiction, treat insomnia decrease craving, increase attention, increase relaxation, increase happiness, increase focus, or increase learning (Paragraph [0005]; Paragraph [0051]). Quiver also discloses display of information and animations (Figs. 4, 5, and 8)”. Further, Examiner points to the explanation in the office actions that “deCharms teaches a downloadable app (Paragraph [0149]; Paragraph [0322])”, noting that both references are indeed in the same specific field of endeavor, both being downloadable apps that both provide a display of information and animations to a user. Thus, Examiner maintains that not only are the references combinable, but that ample motivation has been provided as to how one would modify the teachings of the Quiver reference with those provided from the deCharms reference.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613                                                                                                                                                                                                        
Conferees:
/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                        
/KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.